DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0283246 (Cauthen, III et al.) in view of U.S. Patent No. 5,219,359 (McQuilkin et al.).
Regarding claim 9, Cauthen, III et al. teaches an anchoring system (abstract; Figures 18C-D), comprising:
a first anchoring device (Figures 18C-D, one anchor band, 709) comprising a first attachment mechanism (Figures 18C-D, barbs, 709”) (see annotated Figure 18D below; [0156]-[0158]; [0169]); and 
a second anchoring device comprising (Figures 18C-D, suture, 710’) and a second attachment mechanism (Figures 18C-D, patch device, 702) (see annotated Figure 18D below; [0156]-[0157]; [0169]); 
wherein: 
each of the first anchoring device (709) and the second anchoring device (702) is configured to enter a tissue wall at a proximal side of the tissue wall (see Figures 18C-D); 
at least a portion of the first anchoring device (709) is configured to exit the tissue wall through a first hole on a distal side of the tissue wall (see Figure 18D); 
at least a portion of the second anchoring device (702) is configured to exit the tissue wall through a second hole on the distal side of the tissue (see Figure 18D); 
the first attachment mechanism (709”) is configured to attach to the second attachment mechanism (702) outside of the distal side of the tissue wall ([0165]; see Figures 18C-D); and 
the second attachment mechanism (702) is configured to at least partially cover the first hole to prevent bleeding (The limitation “to at least partially cover the first hole to prevent bleeding” is intended use. Since the fabric patch 702 is configured to cover the hole in the annulus 712, the patch 702 is capable of at least partially preventing bleeding; [0165]; Figures 18C-D).

    PNG
    media_image1.png
    456
    397
    media_image1.png
    Greyscale

Cauthen, III et al. does not teach the second anchoring device forms a loop and the second attachment mechanism extends across the loop.
However, McQuilkin et al. teaches an anchoring system (col. 1, lines 4-5), comprising: an anchoring device (Figure 1, pledget, 30) comprising an attachment mechanism (Figure 1, suture, 20), the anchoring device (30) forming a loop and the attachment mechanism (20) extending through the loop (col. 1, lines 58-65-67); wherein the anchoring device is configured to at least partially cover a hole to prevent bleeding (see Figures 1 and 8; col. 2, lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second anchoring device of Cauthen, III et al. such that the second anchoring device forms a loop to secure through the second attachment mechanism, wherein the second attachment mechanism consequently extends through the loop as taught by McQuilkin et al., because McQuilkin et al. teaches such a configuration enables “good tension to be applied without much fear that they will be pulled through the tissue” (col. 2, lines 67-68).
Regarding claim 10, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches the second attachment mechanism (702) is further configured to fit between at least a portion of the first anchoring device (709) and the distal side of the tissue wall (see annotated Figure 18D above).
	Regarding claim 11, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches the second attachment mechanism (702) is at least partially composed of metal and cloth (patch made of metal frame covered with fabric, [0165]).
	Regarding claim 12, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches the first attachment mechanism (709”) comprises a barb (see Figure 18D; [0169]).
Regarding claims 13-15, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches a third anchoring device (another 709) comprising a third attachment mechanism (another 709”) ([0158]), wherein the third anchoring device (709) is configured to enter the tissue wall at the proximal side of the tissue wall, at least a portion of the third anchoring device (709) is configured to exit the tissue wall through a third hole on the distal side of the tissue wall, and the third attachment mechanism (709”) is configured to attach to the second attachment mechanism (702) outside of the distal side of the tissue wall (see annotated Figure 18D above; [0165]; [0169]); wherein the second attachment mechanism (702) is configured to at least partially cover the third hole to prevent bleeding (The limitation “to at least partially cover the first hole to prevent bleeding” is intended use. Since the fabric patch 702 is configured to cover the hole in the annulus 712 and the holes through which the anchor bands 709 extend, the patch 702 is capable of at least partially preventing bleeding; [0165]; Figures 18C-D); and wherein the third attachment mechanism (709”) comprises a barb (see Figure 18D; [0169]).
	Regarding claim 23, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches the second anchoring device (710’) is configured to encircle the first anchoring device (709) (second anchoring device knotted, thus encircles, end portion of “first anchoring device”, see annotated Figure 18D above).
	Regarding claim 24, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. The modified system of Cauthen, III et al. and McQuilkin et al. teaches the loop is at a distal end of the second anchoring device (Cauthen, III et al., 710’) (Cauthen et al., III et al., Figure 18D; see discussion for claim 9).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0283246 (Cauthen, III et al.) in view of U.S. Patent No. 5,219,359 (McQuilkin et al.) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2019/0142587 (Duffy et al.).
Regarding claims 21 and 22, Cauthen, III et al. in view of McQuilkin et al. teaches all the limitations of claim 9. Cauthen, III et al. teaches the second attachment mechanism (702) is at least partially composed of metal and cloth (patch made of metal frame covered with fabric, [0165]), but does not specify the second attachment mechanism comprises a metallic mesh.
However, Duffy et al. teaches an anchoring system (abstract; [0002]; Figure 3C), comprising: an attachment mechanism (Figure 3C, umbrella, 234) comprising a metallic mesh, wherein the metallic mesh is overlaid with a cloth (Frame 268 of anchor 234 “covered by braided mesh covering, a woven fabric covering, and/or a tissue covering” (emphasis added), wherein the braided mesh is formed of nitinol, [0069]. Accordingly, anchor 234 formed of nitinol braided mesh and a woven fabric covering.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second attachment mechanism of Cauthen, III et al. to include a metallic mesh overlaid with a cloth as taught by Duffy et al., because Duffy et al. teaches a metallic mesh covered with a cloth is a desirable material for an implanted anchor as it permits collapse for passage through tissue and self-expansion when deployed to retain its desired position ([0069]).
Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0283246 (Cauthen, III et al.) in view of U.S. Patent Application Publication No. 2019/0142587 (Duffy et al.).
Regarding claim 25, Cauthen, III et al. teaches an anchoring system (abstract; Figures 18C-D), comprising:
a first anchoring device (Figures 18C-D, one anchor band, 709) comprising a first attachment mechanism (Figures 18C-D, barbs, 709”) (see annotated Figure 18D above; [0156]-[0158]; [0169]); and 
a second anchoring device comprising (Figures 18C-D, suture, 710’) and a second attachment mechanism (Figures 18C-D, patch device, 702) (see annotated Figure 18D above; [0156]-[0157]; [0169]); 
wherein: 
each of the first anchoring device (709) and the second anchoring device (702) is configured to enter a tissue wall at a proximal side of the tissue wall (see Figures 18C-D); 
at least a portion of the first anchoring device (709) is configured to exit the tissue wall through a first hole on a distal side of the tissue wall (see Figure 18D); 
at least a portion of the second anchoring device (702) is configured to exit the tissue wall through a second hole on the distal side of the tissue (see Figure 18D); 
the first attachment mechanism (709”) is configured to attach to the second attachment mechanism (702) outside of the distal side of the tissue wall ([0165]; see Figures 18C-D); and 
the second attachment mechanism (702) is configured to at least partially cover the first hole to prevent bleeding (The limitation “to at least partially cover the first hole to prevent bleeding” is intended use. Since the fabric patch 702 is configured to cover the hole in the annulus 712, the patch 702 is capable of at least partially preventing bleeding; [0165]; Figures 18C-D).
Cauthen, III et al. teaches the second attachment mechanism (702) is at least partially composed of metal and cloth (patch made of metal frame covered with fabric, [0165]), but does not specify the second attachment mechanism comprises a metallic mesh.
However, Duffy et al. teaches an anchoring system (abstract; [0002]; Figure 3C), comprising: an attachment mechanism (Figure 3C, umbrella, 234) comprising a metallic mesh, wherein the metallic mesh is overlaid with a cloth (Frame 268 of anchor 234 “covered by braided mesh covering, a woven fabric covering, and/or a tissue covering” (emphasis added), wherein the braided mesh is formed of nitinol, [0069]. Accordingly, anchor 234 formed of nitinol braided mesh and a woven fabric covering.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second attachment mechanism of Cauthen, III et al. to include a metallic mesh overlaid with a cloth as taught by Duffy et al., because Duffy et al. teaches a metallic mesh covered with a cloth is a desirable material for an implanted anchor as it permits collapse for passage through tissue and self-expansion when deployed to retain its desired position ([0069]).
Regarding claim 28, Cauthen, III et al. in view of Duffy et al. teaches all the limitations of claim 25. The modified system of Cauthen, III et al. and Duffy et al. teaches the metallic mesh is overlaid with a cloth (see discussion of claim 25; Duffy et al., [0069]).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0283246 (Cauthen, III et al.) in view of U.S. Patent Application Publication No. 2019/0142587 (Duffy et al.) as applied to claim 25 above, and further in view of U.S. Patent No. 5,219,359 (McQuilkin et al.).
Regarding claims 26 and 27, Cauthen, III et al. in view of Duffy et al. teaches all the limitations of claim 25. Cauthen, III et al. and Duffy et al. do not teach the second anchoring device forms a loop and the second attachment mechanism extends across the loop.
However, McQuilkin et al. teaches an anchoring system (col. 1, lines 4-5), comprising: an anchoring device (Figure 1, pledget, 30) comprising an attachment mechanism (Figure 1, suture, 20), the anchoring device (30) forming a loop and the attachment mechanism (20) extending through the loop (col. 1, lines 58-65-67); wherein the anchoring device is configured to at least partially cover a hole to prevent bleeding (see Figures 1 and 8; col. 2, lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second anchoring device of Cauthen, III et al. and Duffy et al. such that the second anchoring device forms a loop to secure through the second attachment mechanism, wherein the second attachment mechanism consequently extends through the loop as taught by McQuilkin et al., because McQuilkin et al. teaches such a configuration enables “good tension to be applied without much fear that they will be pulled through the tissue” (col. 2, lines 67-68).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 28 November 2022, with respect to the rejections of claims 9-15 under 35 U.S.C. 103 citing at least Cauthen, III et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Cauthen, III et al. and McQuilkin et al. with respect to claim 9, and Cauthen, III et al. and Duffy et al. with respect to claim 25.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791